Citation Nr: 0719952	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-34 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel





INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDING OF FACT

The veteran's service-connected disabilities do not preclude 
him from securing or following substantially gainful 
employment.  


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The veteran has two service-connected disabilities: 
schizophrenic reaction, undifferentiated type, evaluated at 
70 percent; and defective hearing, assigned a noncompensable 
evaluation.  His combined disability rating (using the 
combined rating table) is 70 percent under 38 C.F.R. § 4.25.  
Therefore he meets the criteria set forth in 38 C.F.R. § 
4.16(a).  

In March 2004, the veteran underwent a VA mental disorders 
examination.  The examiner stated that the veteran had a 
lengthy history of psychiatric outpatient treatment at a VA 
medical facility, but no history of hospitalization.  The 
veteran worked as a truck mechanic for nine years at the same 
company, but then lost his job in September 2003 due to an 
argument with a  co-worker.  

The veteran reported feeling sad, depressed, irritable, and 
unenergetic.  He had insomnia.  He had been married to his 
third wife for the past 23 years, they had one child 
together; the veteran had two other children from his 
previous marriages.  He did not report marital or family 
problems.  

Upon examination, the veteran was appropriately dressed and 
had adequate personal hygiene.  He was cooperative with the 
examiner.  There was no evidence of psychomotor retardation 
or agitation.  His thought processes were coherent and 
logical, with no looseness of association or disorganized 
speech.  There was no evidence of hallucinations and 
delusional material was not observed.  He had no phobias, 
obsessions, panic attacks, or suicidal ideation.  His mood 
was depressed and his affect was broad and appropriate.  His 
memory was intact for remote, recent, and immediate events. 
His judgment was good and his insight was fair.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
60.  According to The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV), a GAF score of 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The examiner concluded that the 
veteran's symptoms from his psychiatric disability did not 
interfere with his employment or social functioning and did 
not prevent him from sustaining a gainful occupation, 
providing highly probative medical evidence against this 
claim.  

The RO assigned the veteran's psychiatric disability a 70 
percent evaluation in 1968.  The 70 percent rating has been 
continued since that date.  As such, the rating is protected 
by regulation because it has been in effect for over 20 
years. 38 C.F.R. § 3.951(b) (2006).  Even though the veteran 
had a 70 percent disability evaluation for a mental disorder 
in 1968, he worked as a mechanic for the next 30 years at 
different companies.  

In September 2003, the veteran was terminated from his job as 
a truck mechanic for misconduct.  The incident report stated 
that the veteran was asked to work a night shift, and that 
the veteran's supervisor was under the impression that the 
veteran did not mind working that shift.  Later that day, the 
veteran was in a heated argument with a co-worker.  When 
supervisors intervened, the veteran accused his co-worker of 
seeking favor with his superiors.  The veteran's supervisors 
were offended and asked the veteran to explain, at which 
point he became angry.  The veteran's supervisors felt that 
the veteran was being disrespectful, insubordinate, and 
lacked camaraderie with his co-workers.  The veteran was 
terminated as a result of this misconduct.  

The Board finds that, while the incident report is entitled 
to probative weight, it does not provide evidence in favor of 
the veteran's claim because it does not show that the 
veteran's employment was terminated due to his service-
connected disabilities.  It also does not support a finding 
that the veteran can do no work at all due to his service 
connected disabilities.  

Under 38 C.F.R. § 4.17(b), it is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantial gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, the rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of their service-connected disabilities, but who fail 
to meet the percentage standards set forth in paragraph (a) 
of this section.  Under 38 C.F.R. § 4.17(b), the rating board 
will include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all factors having a bearing on 
this issue.  

Based on the objective medical evidence, it is the 
determination that the veteran is not entitled to a total 
rating based on individual unemployability due to his 
service-connected disabilities.  The Board finds that the 
veteran is not unemployable by reason of his service-
connected disabilities.  Consequently, submission of this 
case to the Director, Compensation and Pension Service, for 
extra-schedular consideration is not warranted. 

The service-connected disabilities, standing alone, may 
interfere with some types of work but would not prevent him 
from obtaining work.  As stated by the Court itself, the 
record must reflect some factor that takes a particular case 
outside the norm in order for a claim for individual 
unemployability benefits to prevail.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  The fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough. Id.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  

In deciding whether a particular veteran is unemployable, the 
Board must also give full consideration to unusual physical 
or mental defects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15.  While the 
veteran has been unemployed for almost five years, this fact, 
in and of itself, does not provide a basis to determine that 
the veteran's service-connected disabilities has caused this 
unemployment. 

The Board must consider the effects of the veteran's service-
connected disabilities in the context of his employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  In Beaty v. Brown, 6 Vet. App. 532, 
537 (1994), the Court indicated that the Board cannot deny 
the veteran's claim for total rating based on individual 
unemployability without producing evidence, as distinguished 
by mere conjecture, that the veteran can perform work.  In 
this case, the veteran has not worked in almost four years.  
However, this fact, in and of itself, does not provide a 
basis to conclude that the veteran's service-connected 
disabilities caused his unemployment.  The medical evidence 
cited above supports the Board' s finding.  The Board finds 
that the post-service medical record, as a whole, provide 
evidence against a finding that the veteran is unemployed due 
to his service connected disorders.  Accordingly, the weight 
of the evidence is against the claim for a total rating based 
on individual unemployability due to service-connected 
disabilities under both 38 C.F.R. § 4.16(a) and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disabilities.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service-connected 
disabilities, and the evidence on file, including the VA 
examination cited above, are found to provide highly 
probative evidence against this claim.  

The Board cannot conclude that the veteran is unemployable 
solely due to his service-connected disabilities, and 
therefore cannot grant an extraschedular TDIU evaluation.  
The Board finds that the post-service medical record, as a 
whole, provides much negative evidence against this claim, as 
it showed that he held his job as a mechanic for nine years 
prior to termination, and was continuously employed for 30 
years after the grant of his 70 percent evaluation in 1968.  
The Board also finds no basis to increase the 70 percent 
evaluation as the veteran's own statements, as well as the 
post-service medical record, would provide evidence against a 
finding for 100 percent evaluation.  Simply stated, a total 
occupational and social impairment is not found.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R.  § 4.3.  
Based on the objective medical evidence, it is the 
determination that the veteran is not entitled to a total 
rating based on individual unemployability due to his 
service-connected disabilities.  The Board finds that the 
veteran is not unemployable by reason of his service-
connected disabilities.  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in February 2004, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The February 2004 
VCAA letter specifically asks the veteran to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he  is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and a 
VA examination.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

Entitlement to TDIU is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


